REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are now allowed in view of the amendment to independent claim 1, i.e., none of the prior art of record discloses or suggests a circuit as recited in claim 1, in particular the limitations set forth on 18-19 lines of claim 1 that the voltage of the second voltage source is smaller than that of the first voltage source, together with the new limitations added on the last four lines of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 25, 2021